*644An order directing a judicial hearing to aid in the disposition of a motion does not affect a substantial right (see, CPLR 5701 [a] [2] [v]), and is therefore not appealable as of right (see, Perez v Perez, 100 AD2d 962; Warner v Warner, 88 AD2d 639; Sklarin v Sklarin, 86 AD2d 606; Bagdy v Progresso Foods Corp., 86 AD2d 589). The issue of counsel fees is inextricably intertwined with the merits of that branch of the motion which was to dismiss the father’s petition (see, Domestic Relations Law § 75-h [7]; § 75-i [3]) and cannot be determined until after the hearing. The instant appeal is therefore dismissed. Any party aggrieved by the order entered subsequent to the hearing may take an appeal (Perez v Perez, supra; Sklarin v Sklarin, supra). Thompson, J. P., Bracken, O’Connor and Weinstein, JJ., concur.